Fourth Court of Appeals
                                       San Antonio, Texas
                                               May 20, 2015

                                           No. 04-15-00242-CV

                      IN RE UNIVERSITY OF THE INCARNATE WORD

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On May 19, 2015, relator filed a motion for temporary relief seeking to stay the trial
court’s order compelling discovery responses pending a ruling on relator’s petition for writ of
mandamus.

       Relator’s motion for temporary relief is GRANTED. The trial court’s order of May 1,
2015 is temporarily STAYED until further order of this court.

           It is so ORDERED on May 20, 2015.


                                                                            PER CURIAM

           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2014-CI-07249, styled Valerie Redus, Individually and Robert Redus,
Individually and as Administrator of the Estate of Robert Cameron Redus v. University of the Incarnate Word and
Christopher Carter, pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable David A.
Canales presiding.